DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determination module, updating module, access module in claims 12-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification reveals the modules are a processor executing an algorithm stored in memory. (See Spec pg. 20)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 15, and 23 of U.S. Patent No. 11,265,913. 

Claim 1 of the instant Application conflicts with claim 1 of U.S. Patent No. 11,265,913.  Claim 1 of the instant Application is broader in scope and is anticipated by claim 1 of U.S. Patent No. 11,265,913.  

Claim 2 of the instant Application conflicts with claim 1 of U.S. Patent No. 11,265,913.    

Claim 3 of the instant Application conflicts with claim 2 of U.S. Patent No. 11,265,913.    

Claim 4 of the instant Application conflicts with claim 3 of U.S. Patent No. 11,265,913.    

Claim 5 of the instant Application conflicts with claim 4 of U.S. Patent No. 11,265,913.    

Claim 6 of the instant Application conflicts with claim 5 of U.S. Patent No. 11,265,913.    

Claim 7 of the instant Application conflicts with claim 6 of U.S. Patent No. 11,265,913.    

Claim 8 of the instant Application conflicts with claim 7 of U.S. Patent No. 11,265,913.    

Claim 9 of the instant Application conflicts with claim 8 of U.S. Patent No. 11,265,913.    

Claim 10 of the instant Application conflicts with claim 9 of U.S. Patent No. 11,265,913.    

Claim 11 of the instant Application conflicts with claim 11 of U.S. Patent No. 11,265,913.    

Claim 12 of the instant Application conflicts with claim 15 of U.S. Patent No. 11,265,913.  Claim 12 of the instant Application is broader in scope and is anticipated by claim 15 of U.S. Patent No. 11,265,913.  

Claim 13 of the instant Application conflicts with claim 1 of U.S. Patent No. 11,265,913.  Claim 13 of the instant Application is an apparatus claim and claim 1 of U.S. Patent No. 11,265,913 is a method claim.  This is an obvious variant.

Claim 14 of the instant Application conflicts with claims 3 and 4 of U.S. Patent No. 11,265,913.  Claim 14 of the instant Application is an apparatus claim and claims 3 and 4 of U.S. Patent No. 11,265,913 is a method claim.  This is an obvious variant.

Claim 15 of the instant Application conflicts with claim 5 of U.S. Patent No. 11,265,913.  Claim 15 of the instant Application is an apparatus claim and claim 5 of U.S. Patent No. 11,265,913 is a method claim.  This is an obvious variant.

Claim 16 of the instant Application conflicts with claim 6 of U.S. Patent No. 11,265,913.  Claim 16 of the instant Application is an apparatus claim and claim 6 of U.S. Patent No. 11,265,913 is a method claim.  This is an obvious variant.

Claim 17 of the instant Application conflicts with claim 8 of U.S. Patent No. 11,265,913.  Claim 17 of the instant Application is an apparatus claim and claim 8 of U.S. Patent No. 11,265,913 is a method claim.  This is an obvious variant.

Claim 18 of the instant Application conflicts with claim 9 of U.S. Patent No. 11,265,913.  Claim 18 of the instant Application is an apparatus claim and claim 9 of U.S. Patent No. 11,265,913 is a method claim.  This is an obvious variant.

Claim 19 of the instant Application conflicts with claim 11 of U.S. Patent No. 11,265,913.  Claim 19 of the instant Application is an apparatus claim and claim 11 of U.S. Patent No. 11,265,913 is a method claim.  This is an obvious variant.

Claim 20 of the instant Application conflicts with claim 23 of U.S. Patent No. 11,265,913.  Claim 20 of the instant Application is broader in scope and is anticipated by claim 23 of U.S. Patent No. 11,265,913.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (EP3313140), and further in view of Aio (EP3876657).

Regarding claim 1, Luo discloses a channel access method implemented at a wireless station, comprising: (See Luo para. 3; channel, STA (e.g. wireless station))
after a radio frame is received, (See Luo fig. 1; PPDU is received by receiving node)) determining that the radio frame is an overlapping basic service set (OBSS) radio frame; (See Luo para. 42; OBSS may be determined according to BSS color field)
determining that the OBSS radio frame is a radio frame of a specified type or determining whether the OBSS radio frame carries specific spatial multiplexing instruction information; (See Luo para. 45; determining the OBSS frame has a duration field (e.g. type contains a duration field))
updating a local network allocation vector according to duration information carried in the OBSS radio frame; (See Luo para. 45; updating NAV (e.g. network allocation vector) value according to value in the duration field (e.g. value contained within the field))
performing channel access according to the local network allocation vector. (See Luo fig. 10; implied that once the NAV has been set the node uses it to access the channel otherwise what is the point of setting the NAV; para. 101, fig. 10 TXOP (transmission opportunity for the node to transmit (e.g. implying transmission according to NAV)))
Luo does not explicitly disclose in response to determining that the specific spatial multiplexing instruction information carried in the OBSS radio frame indicates allowing spatial multiplexing of the OBSS radio frame based on a power detection (PD) threshold, configuring the wireless station using a higher overlapping basic service set-power detection (OBSS-PD) threshold to perform spatial multiplexing transmission.  However, Aio does disclose in response to determining that the specific spatial multiplexing instruction information carried in the OBSS radio frame indicates allowing spatial multiplexing of the OBSS radio frame based on a power detection (PD) threshold, (See Aio para. 4; SR realized based upon BSS color in PHY header (e.g. spatial reuse); para. 2 multiple access (e.g. multiplexing); para. 5 OBSS-PD threshold used to determine SR) configuring the wireless station using a higher overlapping basic service set-power detection (OBSS-PD) threshold to perform spatial multiplexing transmission.  (See Aio para. 5; OBSS-PD threshold is increased to lower transmission power for SR; see also para. 7)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo to include the teaching of in response to determining that the specific spatial multiplexing instruction information carried in the OBSS radio frame indicates allowing spatial multiplexing of the OBSS radio frame based on a power detection (PD) threshold, configuring the wireless station using a higher overlapping basic service set-power detection (OBSS-PD) threshold to perform spatial multiplexing transmission of Aio with the motivation being to maximize limited wireless resources and further to allow for the interoperability of multiple base stations that may cause some interference and further to conform to the IEEE802.11 suite of standards which provides compatibility and saves money and time.

Regarding claim 2, Luo in view of Aio discloses the method of claim 1, wherein determining that the radio frame is the OBSS radio frame comprises: determining that the radio frame is the OBSS radio frame according to basic service set (BSS) identification information of a physical signaling domain of the radio frame. (See Luo para. 42, 45; determining the PPDU, physical layer protocol data unit, (e.g. physical layer signaling domain) is from OBSS according to BSS color field)

Regarding claim 3, Luo in view of Aio discloses the method of claim 1, wherein before determining that the OBSS radio frame is the radio frame of the specified type, the method further comprises:
	determining that a physical signaling domain of the OBSS radio frame carries specific spatial multiplexing instruction information. (See Luo fig. 2, para. 66-67; SR, spatial reuse, allowed flag (e.g. specific spatial multiplexing instructions are allow or not allowed))

Regarding claim 4, Luo in view of Aio discloses the method of claim 1, wherein the specific spatial multiplexing instruction information comprises: instruction information for prohibiting spatial multiplexing or instruction information for delaying the spatial multiplexing.  (See Luo fig. 2, para. 66-67; SR, spatial reuse, allowed flag (e.g. specific spatial multiplexing instructions are allow or not allowed))

	Regarding claim 5, Luo in view of Aio discloses the method of claim 4, wherein the instruction information for prohibiting the spatial multiplexing is instruction information for prohibiting spatial multiplexing based on an OBSS signal detection threshold and/or prohibiting spatial multiplexing based on a spatial multiplexing parameter. (See Luo fig. 2, para. 66-67; SR, spatial reuse, allowed flag (e.g. specific spatial multiplexing instructions are allow or not allowed))

Regarding claim 6, Luo in view of Aio discloses the method of claim 1, wherein determining that the OBSS radio frame is the radio frame of the specified type is implemented by using at least one of: 
determining that the radio frame is the radio frame of the specified type according to a parameter in a physical layer signaling domain; and 
determining that the radio frame is the radio frame of the specified type according to a parameter in a signaling domain of a medium access layer protocol data unit. (See Luo para. 45; determining the OBSS frame has a duration field (e.g. type is contains a duration field); para. 40; PPDU, physical layer protocol data unit (e.g. physical layer signaling domain))

Regarding claim 7, Luo in view of Aio discloses the method of claim 6, wherein determining that the radio frame is the radio frame of the specified type according to the parameter in the physical layer signaling domain comprises: 
parsing values of a length field and a spatial streams (Nsts) field from the physical layer signaling domain, in response to determining that the values of the length field and the Nsts field satisfy a preset relationship, determining that the radio frame is the radio frame of the specified type, or
determining that the radio frame is the radio frame of the specified type according to physical frame format indication information. (See Luo para. 45; determining the OBSS frame has a duration field (e.g. physical frame format is PPDU with a duration field); para. 40; PPDU, physical layer protocol data unit (e.g. physical layer signaling domain))

Regarding claim 9, Luo in view of Aio discloses the method of claim 6, wherein determining that the radio frame is the radio frame of the specified type according to the parameter in the signaling domain of the medium access layer protocol data unit comprises: 
parsing a type field and/or a subtype field of the radio frame from the signaling domain of the medium access control layer protocol data unit, and (See Luo para. 45; decoding the PPDU (e.g. parsing) of the OBSS to obtain duration field)
determining that the radio frame is the radio frame of the specified type according to the type field and/or the subtype field. (See Luo para. 45; after decoding the PPDU reading the decoded packet and determining it has a duration field (it has been determined))

Regarding claim 11, Luo in view of Aio discloses the method of claim 1, wherein updating the local network allocation vector according to the duration information carried in the radio frame comprises: 
updating the local network allocation vector according to transmission opportunity duration information carried in the physical layer signaling domain of the radio frame, or
updating the local network allocation vector according to duration information carried in a medium access layer signaling domain of the radio frame. (See Luo para. 45; updating NAV (e.g. network allocation vector) value according to value in the duration field (e.g. value contained within the field); para. 40; PPDU, physical layer protocol data unit (e.g. physical layer signaling domain))


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (EP3313140), and further in view of Aio (EP3876657) and further in view of Seok’415 (2012/0155415).

Regarding claim 8, Luo in view of Aio discloses the method of claim 7.  Luo discloses wherein the PPDU is a data frame, control frame, trigger frame or management frame.  (See Luo para. 11)  Luo in view of Aio do not explicitly disclose the radio frame of the specified type is a channel measurement frame or a channel information feedback frame.  However, Seok’415 does disclose the radio frame of the specified type is a channel measurement frame or a channel information feedback frame.  (See Seok'415 para. 59 transmitting a sounding PPDU frame which is used for measurement)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo in view of Aio to include the teaching of the radio frame of the specified type is a channel measurement frame or a channel information feedback frame of Seok’415 with the motivation being to conform the 3GPP/IEEE standards which ensures compatibility and further to allow for optimization of parameters in a wireless environment (that is by taking measurements of the SNR certain other parameters can be optimized for example MCS which may speed transfer of data and lower interference).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (EP3313140), and further in view of Aio (EP3876657) and further in view of Fischer (2006/0291544).

Regarding claim 10, Luo in view of Aio discloses the method of claim 9.
Luo in view of Aio do not explicitly disclose wherein in the type field indicates feedback frame.  However, Fischer does disclose wherein in the type field indicates feedback frame.  (See Fischer para. 131-132)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo in view of Aio to include the teaching of wherein in the type field indicates feedback frame of Fischer with the motivation being to allow for easy identification of particular information and further to provide compatibility with systems that follow this standard and further to allow for quick decoding and processing.

Claims 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (EP3313140), and further in view of Aio (EP3876657).

Regarding claim 12, Luo discloses a channel access device, comprising: (See Luo para. 3; channel, STA (e.g. wireless station); modules are processor executing an algorithm stored in memory)
a determination module, which is configured to determine that a radio frame is an overlapping basic service set (OBSS) radio frame after the radio frame is received, and (See Luo fig. 1; PPDU is received by receiving node)) (See Luo para. 42; OBSS may be determined according to BSS color field)
 determine that the OBSS radio frame is a radio frame of a specified type or determine whether the OBSS radio frame carries spatial multiplexing instruction information; (See Luo para. 45; determining the OBSS frame has a duration field (e.g. type contains a duration field))
an updating module, which is configured to:
update a local network allocation vector according to duration information carried in the OBSS radio frame; and (See Luo para. 45; updating NAV (e.g. network allocation vector) value according to value in the duration field (e.g. value contained within the field))
an access module, which is configured to perform channel access according to the local network allocation vector. (See Luo fig. 10; implied that once the NAV has been set the node uses it to access the channel otherwise what is the point of setting the NAV; para. 101, fig. 10 TXOP (transmission opportunity for the node to transmit (e.g. implying transmission according to NAV)))
Luo does not explicitly disclose in response to determining that the specific spatial multiplexing instruction information carried in the OBSS radio frame indicates allowing spatial multiplexing of the OBSS radio frame based on a power detection (PD) threshold, configuring the wireless station using a higher overlapping basic service set-power detection (OBSS-PD) threshold to perform spatial multiplexing transmission.  However, Aio does disclose in response to determining that the specific spatial multiplexing instruction information carried in the OBSS radio frame indicates allowing spatial multiplexing of the OBSS radio frame based on a power detection (PD) threshold, (See Aio para. 4; SR realized based upon BSS color in PHY header (e.g. spatial reuse); para. 2 multiple access (e.g. multiplexing); para. 5 OBSS-PD threshold used to determine SR) configuring the wireless station using a higher overlapping basic service set-power detection (OBSS-PD) threshold to perform spatial multiplexing transmission.  (See Aio para. 5; OBSS-PD threshold is increased to lower transmission power for SR; see also para. 7)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo to include the teaching of in response to determining that the specific spatial multiplexing instruction information carried in the OBSS radio frame indicates allowing spatial multiplexing of the OBSS radio frame based on a power detection (PD) threshold, configuring the wireless station using a higher overlapping basic service set-power detection (OBSS-PD) threshold to perform spatial multiplexing transmission of Aio with the motivation being to maximize limited wireless resources and further to allow for the interoperability of multiple base stations that may cause some interference and further to conform to the IEEE802.11 suite of standards which provides compatibility and saves money and time.

Regarding claim 13, Luo in view of Aio discloses the device of claim 12, wherein the determination module is configured to determine that the radio frame is the OBSS radio frame according to basic service set (BSS) identification information of a physical signaling domain of the radio frame. (See Luo para. 42, 45; determining the PPDU, physical layer protocol data unit, (e.g. physical layer signaling domain) is from OBSS according to BSS color field)

Regarding claim 14, Luo in view of Aio discloses the device of claim 12, wherein the determination module is configured to determine that the physical signaling domain of the radio frame carries the spatial multiplexing instruction information, wherein the spatial multiplexing instruction information comprises: 
instruction information for prohibiting spatial multiplexing or instruction information for delaying the spatial multiplexing, and the instruction information for prohibiting the spatial multiplexing is instruction information for prohibiting spatial multiplexing based on an OBSS signal detection threshold and/or prohibiting spatial multiplexing based on a spatial multiplexing parameter. (See Luo fig. 2, para. 66-67; SR, spatial reuse, allowed flag (e.g. specific spatial multiplexing instructions are allow or not allowed))

	Regarding claim 15, Luo in view of Aio discloses the device of claim 12, wherein the determination module is configured to operate at least one of: 
determining that the radio frame is the radio frame of the specified type according to a parameter in a physical layer signaling domain; and 
determining that the radio frame is the radio frame of the specified type according to a parameter in a signaling domain of a medium access layer protocol data unit. (See Luo para. 45; determining the OBSS frame has a duration field (e.g. type is contains a duration field); para. 40; PPDU, physical layer protocol data unit (e.g. physical layer signaling domain))

Regarding claim 16, Luo in view of Aio discloses the device of claim 15, wherein 
the determination module is configured to parse values of a length field and a spatial streams (Nsts) field from the physical layer signaling domain, and in response to determining that the values of the length field and the Nsts field satisfy a preset relationship, determine that the radio frame is the radio frame of the specified type; or determine that the radio frame is the radio frame of the specified type according to physical frame format indication information. (See Luo para. 45; determining the OBSS frame has a duration field (e.g. physical frame format is PPDU with a duration field); para. 40; PPDU, physical layer protocol data unit (e.g. physical layer signaling domain))

	Regarding claim 17, Luo in view of Aio discloses the device of claim 15, wherein 
the determination module is configured to parse a type field and/or a subtype field of the radio frame from the signaling domain of the medium access control layer protocol data unit, and (See Luo para. 45; decoding the PPDU (e.g. parsing) of the OBSS to obtain duration field)
determine that the radio frame is the radio frame of the specified type according to the type field and/or the subtype field. (See Luo para. 45; after decoding the PPDU reading the decoded packet and determining it has a duration field (it has been determined))

Regarding claim 19, Luo in view of Aio discloses the device of claim 12, wherein 
the updating module is configured to update the local network allocation vector according to transmission opportunity duration information carried in the physical layer signaling domain of the radio frame, or update the local network allocation vector according to duration information carried in a medium access layer signaling domain of the radio frame.  (See Luo para. 45; updating NAV (e.g. network allocation vector) value according to value in the duration field (e.g. value contained within the field); para. 40; PPDU, physical layer protocol data unit (e.g. physical layer signaling domain))


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (EP3313140), and further in view of Aio (EP3876657) and further in view of Fischer (2006/0291544).

Regarding claim 18, Luo in view of Aio discloses the device of claim 17.  Luo in view of Aio do not explicitly disclose wherein in the type field indicates feedback frame.  However, Fischer does disclose wherein in the type field indicates feedback frame.  (See Fischer para. 131-132)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo in view of Aio to include the teaching of wherein in the type field indicates feedback frame of Fischer with the motivation being to allow for easy identification of particular information and further to provide compatibility with systems that follow this standard and further to allow for quick decoding and processing.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (EP3313140), and further in view of Aio (EP3876657).

Regarding claim 20, Luo discloses a channel access device, comprising a memory and a processor, wherein the memory is configured to store instructions; and the processor is configured to execute the instructions stored in the memory to: (See Luo para. 3; channel, STA (e.g. wireless station); STA has a processor executing an algorithm stored in memory)
determine that a radio frame is an overlapping basic service set (OBSS) radio frame; (See Luo fig. 1; PPDU is received by receiving node)) (See Luo para. 42; OBSS may be determined according to BSS color field)
determine that the OBSS radio frame is a radio frame of a specified type or determining whether the OBSS radio frame carries specific spatial multiplexing instruction information; (See Luo para. 45; determining the OBSS frame has a duration field (e.g. type contains a duration field))
in response to determining that the OBSS radio frame is the radio frame of the specified type or the OBSS radio frame carries the specific spatial multiplexing instruction information, update a local network allocation vector according to duration information carried in the OBSS radio frame; (See Luo para. 45; updating NAV (e.g. network allocation vector) value according to value in the duration field (e.g. value contained within the field))
perform channel access according to the local network allocation vector. (See Luo fig. 10; implied that once the NAV has been set the node uses it to access the channel otherwise what is the point of setting the NAV; para. 101, fig. 10 TXOP (transmission opportunity for the node to transmit (e.g. implying transmission according to NAV)))
Luo does not explicitly disclose in response to determining that the specific spatial multiplexing instruction information carried in the OBSS radio frame indicates allowing spatial multiplexing of the OBSS radio frame based on a power detection (PD) threshold, configuring the wireless station using a higher overlapping basic service set-power detection (OBSS-PD) threshold to perform spatial multiplexing transmission.  However, Aio does disclose in response to determining that the specific spatial multiplexing instruction information carried in the OBSS radio frame indicates allowing spatial multiplexing of the OBSS radio frame based on a power detection (PD) threshold, (See Aio para. 4; SR realized based upon BSS color in PHY header (e.g. spatial reuse); para. 2 multiple access (e.g. multiplexing); para. 5 OBSS-PD threshold used to determine SR) configuring the wireless station using a higher overlapping basic service set-power detection (OBSS-PD) threshold to perform spatial multiplexing transmission.  (See Aio para. 5; OBSS-PD threshold is increased to lower transmission power for SR; see also para. 7)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Luo to include the teaching of in response to determining that the specific spatial multiplexing instruction information carried in the OBSS radio frame indicates allowing spatial multiplexing of the OBSS radio frame based on a power detection (PD) threshold, configuring the wireless station using a higher overlapping basic service set-power detection (OBSS-PD) threshold to perform spatial multiplexing transmission of Aio with the motivation being to maximize limited wireless resources and further to allow for the interoperability of multiple base stations that may cause some interference and further to conform to the IEEE802.11 suite of standards which provides compatibility and saves money and time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461